Case 7:19-cr-01502 Document 75 Filed on 06/17/20 in TXSD Page1of1

  

7S. DISTRIC}
RECEIVED

 
 
 
     

CASE NO. 7:19-CR1502-S2-02

UNITED STATES OF AMERICA gp JUNT7 20200
V. Ore madd we sf
FRANCES SALINAS DE LEON Mean OST no

 

REQUEST FOR MARSDEN HEARING

16 June 2020

United States District Judge, The Honorable Judge Randy Crane
United States Courthouse

1701 W. Business Highway 83, 10" Floor

McAllen,Texas 78501

(956) 618-8065

detia_s_rodriguez@txs.uscourts.gov

Re:
Defendant: Frances Salinas De Leon
Case NO.: 7:19-CR1502-S2-02
Court-appointed Attorney: Fabian Guerrero, Immigration Attorney
3900 W. Expressway 83
McAllen, Texas 78501
(956) 627-4878

This is Formal Notice of my Request for a Marsden Hearing, i.e. the invocation of my 6" Amendment

Right to Adequate Counsel, which states: U.S. Constitution not only guarantees criminal defendants

the right to an attorney, but the right to “adequate representation.” This true whether the
defendant is indigent and a court-appointed lawyer, or defendant hired their own counsel (Strickland v.

Washington, 466 U.S. 668 — 1984).

I am being served with ineffective counsel who has failed to meet with me to discuss my well
organized defense (we have met only twice since my arrest in December 2019), he has not challenged
the prosecutions physical evidence or investigated the prosecutions witnesses. | have text messages and
emails to prove my statements and am hereby respectfully requesting new and adequate counsel.

I know that you are a fair and just Judge, therefore I pray my request is granted.

Respectfully Submitted,
Frances Salinas De Leon

cc:

julie _kittheman@txs.uscourts.gov
velma_t_barrera@txs.uscourts.gov
zayaslawfirm@gmail.com

McMann v. Richardson, the Supreme Court recognized that a trial judge has an affirmative obligation not to leave the defendant “to the
mercies of the incompetent counsel.”116 Protecting the right to counsel requires a trial judge to inquire into the possible threat to a
defendant’s right to effective assistance of counsel. (HOFSTRA LAW REVIEW PG 116 [Vol. 46:139)
